DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Species 2, including claims 1, 2, 6, 7, 15 and 33 in the reply filed on 4/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11, 16-18, 20, 21, 23, 25, 26 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Objections

Claim 7 is objected to because of the following informalities:
Claim 7, line 6 “the event” should be - - an event - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messmer et al. (US Publication No. 2009/0172928 cited by applicant).
Regarding claim 1, Messmer et al. discloses a fastener device, having a first fastener part and a second fastener part which can be mounted on one another along a 
wherein the second fastener part has a winding element on which a tension element can be arranged and which is rotatable relative to the first fastener part in order to wind up the tension element on the winding element in a winding direction (see annotated Fig. 1 and Fig. 3).  
Regarding claim 2, Messmer et al. discloses, wherein at least one of the following: 
the winding element is rotatable relative to the first fastener part around the closing direction (see annotated Fig. 1 and Fig. 3),
the winding element, in the closed position, is rotatable relative to the first fastener part (see annotated Fig. 1 and Fig. 3), 
the winding element, in the closed position, is rotatable relative to the first fastener part in the winding direction but not counter to the winding direction (see annotated Fig. 1 and Fig. 3), and 
the winding element, in the closed position, is not rotatable relative to the first fastener part (see annotated Fig. 1 and Fig. 3).  
Regarding claim 6, Messmer et al. discloses, wherein the winding element has a toothing means which, in the closed position, engages with a toothing means of the first fastener part (see annotated Fig. 1).  
Regarding claim 7, Messmer et al. discloses, wherein at least one of the following: 
the toothing means of the winding element, in the closed position, is movable relative to the toothing means of the first fastener part in the winding direction, but a movement counter to the winding direction is locked, and at least one of the toothing means has at least one toothing element which, in the event of rotation of the winding element in the winding direction, can be forced aside transversely with respect to the winding direction (see annotated Fig. 1 and Fig. 3).  
Regarding claim 15, Messmer et al. discloses, wherein one of the fastener parts has a cylinder collar, which engages into the other of the fastener parts for the rotatable mounting of the fastener parts on one another (see annotated Fig. 1).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Messmer et al. (US Publication No. 2009/0172928 cited by applicant), in view of Fiedler (US Patent No. 8,353,544).
Regarding claim 33, Messmer et al.  discloses the claimed invention except for the first fastener part and the second fastener part each have at least one magnet element.  However Fiedler teaches the first fastener part and the second fastener part each have at least one magnet element (21, 22) (see Fig. 1d).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a magnets on each fastener parts from Messmer in order to secure together each fastener parts.

    PNG
    media_image1.png
    457
    605
    media_image1.png
    Greyscale


Conclusion

The prior art made of record on form PTO-892 mailed herewith and not relied upon is considered pertinent to applicant's disclosure, such that they show analogous fastener device structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677